         Case 3:13-cr-00226-RNC Document 513 Filed 03/30/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT
                                      _______________

UNITED STATES OF AMERICA                               DOCKET NO. 3:13 cr 226 (RNC)

VS.

DANIEL CARPENTER                                      MARCH 30, 2020


                  SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
                DEFENDANT’S EMERGENCY PETITION FOR RELEASE

       In further support of the defendant’s petition for compassionate release as on file the

defendant attaches (1) a letter from members of the Yale University School of Medicine

pertaining to the dangers to members of the prison population during the COVID-19 crisis.

Although this letter specifically addresses Connecticut jails, the same risk of epidemic and

danger to Mr. Connerton is present in a federal facility, and (2) an excellent article on the

necessity of the administrative exhaustion requirement from Ann C. McClintock, an assistant

Federal Defender in Sacramento, CA.

                                              THE DEFENDANT

                                              /s/ Jonathan J. Einhorn

                                              JONATHAN J. EINHORN
                                              129 WHITNEY AVENUE
                                              NEW HAVEN, CT 06510
                                              FEDERAL BAR NO. ct00163
                                              EINHORNLAWOFFICE@GMAIL.COM
         Case 3:13-cr-00226-RNC Document 513 Filed 03/30/20 Page 2 of 2




                                      CERTIFICATION

        I hereby certify that on this 30th day of March, 2020, a copy of the foregoing Motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing will
be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing.

                                              /s/ Jonathan J. Einhorn
                                              JONATHAN J. EINHORN
